Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/413,410 filed on 05/28/2021.
The Applicant has amended claims 1, 2, 6, 9, 10, 13-18, 20, 21 and 24.
Claims 3, 4, 8, 11, 12, 19, 22, 23, and 25 are cancelled. 
Claims 1, 2, 5-7, 9, 10, 13-18, 20, 21, and 24 have been examined and are pending in this application. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/04/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1+ have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection. Applicant’s arguments are directed solely to the claimed invention as amended 05/28/2021, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 9, 10, 13-18, 20, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel (US Patent No. 6,369,855), in view of Stanwood (US 2016/0344643).

Regarding claims 1, 10, and 20:
 	Chauvel discloses:  
graphics processing circuitry to generate a current video transport unit (TU) corresponding to a scan line of a current video frame having a data payload that is unchanged from a previous video frame ([Col. 2, lines 31-35J – redundancy between successive frames) ; 
and source tunneling bridge circuitry to: 
generate a bus TU based on the video TU ([Fig. 17J, Fig. 18A]).
eliminate, in whole or in part, the data payload from the bus TU when the current data payload has not changed from a previous data payload of the previous video frame ([Col. 4, lines 31-33]).

Chauvel is silent on:
adjust a bandwidth control signal when the data payload of the bus TU has been eliminated, the bandwidth control signal to indicate that additional bandwidth is to be allocated to one or more non-display devices communicably coupled to a same bus to which the source tunneling bridge circuitry is communicably coupled, an amount of the additional bandwidth based on a reduced size of the bus TU associated with the elimination of the data payload from the bus TU: and-2-U.S. Appl. No. 16/413,410Docket No. AB8589-US Reply to the Office action dated December 28, 2020bus controller circuitry including bandwidth allocation logic to allocate, based on the adjusted bandwidth control signal, the additional bandwidth to the one or more non-display devices coupled to the bus. However, Stanwood is added to disclose this feature. In [0106] a system managing video transmission responsive to network conditions includes a determination module configured to determine a priority value for each frame in a video stream, each frame having a frame type, wherein the priority value of each frame is based on at least in part on the frame type; and a selection module configured to discard one or more frames based at least in part on the priority value of the frames. ([0109, 0120, 0146] The discarded slices can be redundant slices. Intelligent discard can also be predicatively performed by an entity, such as a base station, that allocates uplink bandwidth for use by another entity, such as a user device capable of intelligent discard. See also [0053-0054] Proactively discarding packets in reaction to anticipated oversubscription can provide an increase in perceived quality of the user experience for a given amount of bandwidth and can provide an increase in the number of services that can be maintained for a given amount of bandwidth and for a given amount of change in bandwidth. 
Chauvel, Stanwood, are analogous in art because they are from the same field of endeavor of a method of the present disclosure including facilitating transmission of graphics data from a source device to a sink device, obtaining video data for a frame and obtaining graphics data for the frame. The video data may be transmitted via a first protocol path, and the graphics data may be transmitted via a second protocol path.
Chauvel, Standwood are analogous in art because they are from the same field of endeavor of a method of the present disclosure including facilitating transmission of graphics data from a source device to a sink device, obtaining video data for a frame and obtaining graphics data for the frame. The video data may be transmitted via a first protocol path, and the graphics data may be transmitted via a second protocol path.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Chauvel, to include the teachings of Stanwood, for the purpose of providing a better user experience transition than can be achieved by waiting to apply intelligent discard and to modify transmission and RAN/RF parameters until after such a bandwidth limiting event.


Regarding claim 2:
Chauvel, Stanwood disclose:
wherein the graphics processing circuitry is further to replace a portion of the video TU containing the current data payload with at least one of  "dummy" data or reserved control sequences (Chauvel [Col. 4, lines 11-42] and Stanwood [0227] and Fig. 26]).
Regarding claims 5 and 14:
Chauvel, Stanwood discloses:
wherein the bus TU complies with a packetized serial bus communications protocol (Chauvel [Col. 60, lines 11-2] the circuit includes a serial bus interface that can act as either a master or a slave).  

Regarding claim 6:
Chauvel, Stanwood discloses:
including transmit circuitry to transmit the bus TU to a sink device (the circuit 200 processes the header of each packet and determines whether the packet should be discarded or further processed; [Col. 60, lines 11-2] the circuit includes a serial bus interface that can act as either a master or a slave).  

Regarding claims 7 and 16:
Chauvel, Standwood discloses:
15wherein the video TU complies with a packetized video transport protocol (transport packet parsing circuit for receiving transport data packet data stream).  

Regarding claim 9:
	Chauvel, Standwood discloses:

	further including sink tunneling bridge circuitry to generate the current data payload based on information included in a header of the bus TU when the bus TU does not include the current data payload (Figs. 2, 17D/F/G and Col. 19).

Regarding claim 13:
Chauvel, Standwood disclose:
wherein the bus TU is unencrypted when transported on the bus to a sink device (Chauvel, in at least [Figs. 17 J-M] – CF field in the header indicates whether the packet is clean or has been encrypted; the circuit will send either encrypted or clean packets). 

Regarding claim 15:
Chauvel, Standwood disclose:
wherein the instructions, when executed by the at least one processor, cause the bus TU to be transmitted to a video sink domain (Chauvel [Col. 95, lines 16-40] one master device to transmit data and slave devices to consume the data from the master device).

Regarding claim 17:
	Chauvel, Standwood disclose:
	wherein the instructions, when executed by the at least one processor, generate a bandwidth control signal indicating bandwidth information associated with transmission of the bus TU on the bus (Stanwood, at least in [0073]).

Regarding claim 18:
Chauvel, Standwood disclose:
cause the at least one processor to assign at least one bandwidth parameter, wherein the allocation of the additional bandwidth is based on the at least one bandwidth parameter and the bandwidth information (Stanwood, at least in [0054, 0073-0077]).

Regarding claim 21:
Chauvel, Standwood disclose:
wherein the a format of the bus TU is defined by a packetized video transport protocol (Chauvel, in at least [Table 52 graphic fomats: Bitmap, MPEG, etc] see also table 57).  

Regarding claim 24:
Chauvel, Standwood disclose:
including bus controller circuitry to control the operation of at least one bus- connected device the bus controller circuitry including bandwidth allocation logic to set at least one bandwidth parameter for the source tunneling bridge circuitry to transmit the bus TU. the additional bandwidth based on the at least one bandwidth parameter and bandwidth information (Stanwood, at least in [0058, 0109, 0110, 0120-0123, 0143]) .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/          Examiner, Art Unit 2421                                                                                                                                                                                              /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421